Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a method of soft tissue repair, classified in A61B2017/0464.
II. Claims 20-26, drawn to a foldable soft tissue repair system, classified in A61B17/0401.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such that the system can be used to connect two soft tissue or close a wound on soft tissue.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classifications or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Furthermore, this application contains claims directed to the following patentably distinct species:
Tissue Augmentation Construct
Species A. Fig. 1A
Species B. Fig. 2A
Species C. Fig. 2E
Species D. Fig. 2F
Species E. Fig. 2G
Species F. Fig. 2H
Species G. Fig. 2I
Species H. Fig. 4
Species I. Fig. 5
Species J. Fig. 21A
Species K. Fig. 21H
Species L. Fig. 21I
Species M. Fig. 26D
Species N. Fig. 26E
Species O. Fig. 28
Species P. Fig. 29A

Species R. Fig. 30J
Species S. Fig. 32A
Species T. Fig. 33A-E
Species U. Fig. 34A
Species V. Fig. 35A
Species W. Fig. 36A
Species X. Fig. 37
Method of installing Tissue Augmentation Constructs
Species TA. Fig. 6A-C
Species TB. Fig. 7A-D
Species TC. Fig. 8A
Species TD. Fig. 8B
Species TE. Fig. 9
Species TF. Fig. 10A-E
Species TG. Fig. 11A-C
Species TH. Fig. 11D
Species TI. Fig. 11E
Species TJ. Fig. 11F
Species TK. Fig. 12
Species TL. Fig. 13
Species TM. Fig. 14
Species TN. Fig. 15

Species TP. Fig. 17A-D
Species TQ. Fig. 18A-C
Species TR. Fig. 19
Species TS. Fig. 20A-C
Species TT. Fig. 20D-F
Species TU. Fig. 21B-F
Species TV. Fig. 21G
Species TW. Fig. 30G-I
Species TX. Fig. 30L
Species TY. Fig. 32B-E
Species TZ. Fig. 32F-H
Species TAA. Fig. 33A
Species TAB. Fig. 33B
Species TAC. Fig. 33C
Species TAD. Fig. 33D
Species TAE. Fig. 33E
Species TAF. Fig. 34C-J
Species TAG. Fig. 34K
Species TAH. Fig. 35C-D
Species TAI. Fig. 36C-I
Species TAJ. Fig. 38A-38E
Species TAK. Fig. 39A-39D

Folding Features of Tissue Augmentation Construct
Species FA.  Fig. 42B
Species FB. Fig. 42C
Species FC. Fig. 42D-42E
Species FD. Fig. 42F
The species within each set of species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each set of species, or a single grouping of patentably indistinct species from each set of species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims is generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classifcations or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species from each group of species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  The elected species of the construct should match / be compatible with the elected species of the method.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JING RUI OU/Primary Examiner, Art Unit 3771